907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond M. MARKER, Plaintiff-Appellant,v.UNION FIDELITY LIFE INSURANCE COMPANY, Defendant-Appellee.Raymond M. MARKER, Plaintiff-Appellee,v.UNION FIDELITY LIFE INSURANCE COMPANY, Defendant-Appellant.
Nos. 89-3279, 89-3296.
United States Court of Appeals, Fourth Circuit.
Argued March 7, 1990.Decided June 4, 1990.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  N. Carlton Tilley, Jr., District Judge.  (CA-88-223-G-C)
Martin Douglas Berry, Gabriel, Berry & Weston, Greensboro, N.C., for appellant.
Cynthia Leigh Wittmer, Adams, McCullough & Beard, Hugh Stevens, Everett, Hancock & Stevens, Raleigh, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and THOMAS SELBY ELLIS, III, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Raymond Marker purchased three hospital indemnity policies from Union Fidelity Life Insurance Company.  When Union Fidelity rejected Marker's request for insurance benefits following his appendectomy, Marker brought this suit for wrongful denial of benefits.  Marker's complaint sought compensatory damages as well as punitive damages for alleged bad faith.  On cross motions for summary judgment, the district court ruled in Marker's favor on the issue of liability but denied his request for punitive damages.


2
Both parties appeal.  After carefully reviewing the briefs and hearing oral argument, we affirm the judgment of the district court for the reasons stated in its opinion.  Marker v. Union Fidelity Life Ins. Co., CA-88-223-G-C (M.D.N.C. June 1, 1989).


3
AFFIRMED.